
	
		I
		111th CONGRESS
		1st Session
		H. R. 323
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XXVII of the Public Health Service Act and
		  title I of the Employee Retirement Income Security Act of 1974 to require that
		  group and individual health insurance coverage and group health plans provide
		  comprehensive coverage for childhood immunization.
	
	
		1.Short titleThis Act may be cited as the
			 Comprehensive Insurance Coverage of
			 Childhood Immunization Act of 2009.
		2.Comprehensive
			 coverage for childhood immunization by group health plans and health insurance
			 issuers
			(a)Group Health
			 Plans
				(1)Public health
			 service act amendmentsSubpart 2 of part A of title XXVII of the
			 Public Health Service Act is amended
			 by adding at the end the following new section:
					
						2708.Standard
				relating to coverage of childhood immunization
							(a)In
				GeneralA group health plan, and a health insurance issuer
				offering group health insurance coverage, shall provide for each plan year
				comprehensive coverage for routine immunizations for each individual who is a
				dependent of a participant or beneficiary under the plan and is under 19 years
				of age.
							(b)Comprehensive
				CoverageFor purposes of this section, comprehensive coverage for
				routine immunizations for a plan year consists of coverage, without
				deductibles, coinsurance, or other cost-sharing, for immunizations (including
				the vaccine itself) in accordance with the most recent version of the
				Recommended Childhood Immunization Schedule issued prior to such plan year by
				the Advisory Committee on Immunization Practices of the Centers for Disease
				Control and
				Prevention.
							.
				(2)ERISA
			 amendments
					(A)In
			 generalSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 is amended by adding at the end the following new
			 section:
						
							715.Standard
				relating to coverage of childhood immunization
								(a)In
				GeneralA group health plan, and a health insurance issuer
				offering group health insurance coverage, shall provide for each plan year
				comprehensive coverage for routine immunizations for each individual who is a
				dependent of a participant or beneficiary under the plan and is under 19 years
				of age.
								(b)Comprehensive
				CoverageFor purposes of this section, comprehensive coverage for
				routine immunizations for a plan year consists of coverage, without
				deductibles, coinsurance, or other cost-sharing, for immunizations (including
				the vaccine itself) in accordance with the most recent version of the
				Recommended Childhood Immunization Schedule issued prior to such plan year by
				the Advisory Committee on Immunization Practices of the Centers for Disease
				Control and
				Prevention.
								.
					(B)Clerical
			 amendmentThe table of contents in section 1 of such Act is
			 amended by inserting after the item relating to section 714 the following new
			 item:
						
							
								715. Standard relating to coverage of
				childhood
				immunization.
							
							.
					(b)Individual
			 Health InsurancePart B of title XXVII of the
			 Public Health Service Act is amended
			 by inserting after section 2753 the following new section:
				
					2754.Standard
				relating to coverage of childhood immunizationThe provisions of section 2708 shall apply
				to health insurance coverage offered by a health insurance issuer in the
				individual market in the same manner as they apply to health insurance coverage
				offered by a health insurance issuer in connection with a group health plan in
				the small or large group
				market.
					.
			3.Coordination of
			 administrationThe Secretary
			 of Health and Human Services and the Secretary of Labor shall ensure, through
			 the execution of an interagency memorandum of understanding among such
			 Secretaries, that—
			(1)regulations,
			 rulings, and interpretations issued by such Secretaries relating to the same
			 matter over which both such Secretaries have responsibility under the
			 provisions of this Act (and the amendments made thereby) are administered so as
			 to have the same effect at all times; and
			(2)coordination of
			 policies relating to enforcing the same requirements through such Secretaries
			 in order to have a coordinated enforcement strategy that avoids duplication of
			 enforcement efforts and assigns priorities in enforcement.
			4.Effective
			 dates
			(a)Group Health
			 Plans and Group Health Insurance CoverageSubject to subsection
			 (c), the amendments made by section 2(a) apply with respect to group health
			 plans for plan years beginning on or after January 1, 2010.
			(b)Individual Health
			 Insurance CoverageThe amendment made by section 2(b) applies
			 with respect to health insurance coverage offered, sold, issued, renewed, in
			 effect, or operated in the individual market on or after such date.
			(c)Collective
			 Bargaining ExceptionIn the case of a group health plan
			 maintained pursuant to 1 or more collective bargaining agreements between
			 employee representatives and 1 or more employers ratified before the date of
			 enactment of this Act, the amendments made by section 2(a) shall not apply to
			 plan years beginning before the later of—
				(1)the earliest date
			 as of which all such collective bargaining agreements relating to the plan have
			 terminated (determined without regard to any extension thereof agreed to after
			 the date of enactment of this Act); or
				(2)January 1,
			 2010.
				For
			 purposes of paragraph (1), any plan amendment made pursuant to a collective
			 bargaining agreement relating to the plan which amends the plan solely to
			 conform to any requirement added by section 2(a) shall not be treated as a
			 termination of such collective bargaining agreement.
